COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00342-CR
Style:                             Thomas Freeman
                                   v. The State of Texas
Date motion filed*:                February 24, 2014
Type of motion:                    Motion for extension of time for filing brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                November 25, 2013
         Number of previous extensions granted:                  1         Current Due date: February 14, 2014
         Date Requested:                                   March 7, 2014

Ordered that motion is:

          Granted
                     If document is to be filed, document due: March 7, 2014
                            The Court will not grant appellant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________




Judge's signature:     /s/ Laura C. Higley
                       

Panel consists of      ____________________________________________

Date: March 4, 2014




November 7, 2008 Revision